 

Exhibit 10.12

Partner Agreement Between

OZ Advisors LP and James Levin

This Partner Agreement dated as of January 28, 2013 (as amended, modified,
supplemented or restated from time to time, this “Agreement”) reflects the
agreement of OZ Advisors LP (the “Partnership”) and James Levin (the “Limited
Partner”) with respect to certain matters concerning (i) the conditional grant
by the Partnership to the Limited Partner as of the date hereof (the “Retention
Grant Date”) of Class D Common Units under the Amended and Restated Och-Ziff
Capital Management Group LLC 2007 Equity Incentive Plan (as amended, modified,
supplemented or restated from time to time, the “Plan”) as a retention and
long-term compensation award, (ii) the provision for a further conditional grant
by the Partnership to the Limited Partner of Class D Common Units under the Plan
or a successor plan on or about January 1, 2014 (the “Additional Retention Grant
Date”) as an additional element of such retention and long-term compensation
award, and (iii) his rights and obligations under the Amended and Restated
Agreement of Limited Partnership of the Partnership dated as of August 1, 2012
(as amended, modified, supplemented or restated from time to time, the “Limited
Partnership Agreement”), the Partner Agreement dated as of November 10, 2010
that was entered into between the Limited Partner and the Partnership in
connection with his admission to the Partnership (as amended, modified,
supplemented or restated from time to time, his “Initial Partner Agreement”),
the First Amended and Restated Registration Rights Agreement, dated as of August
1, 2012 (as amended, modified, supplemented or restated from time to time, the
“Registration Rights Agreement”) and any other Partner Agreements entered into
between the Limited Partner and the Partnership prior to the date hereof (such
Partner Agreements, together with the Initial Partner Agreement, the “Existing
Partner Agreements”).  This Agreement shall be a “Partner Agreement” (as defined
in the Limited Partnership Agreement).  Capitalized terms used and not otherwise
defined herein shall have the meanings ascribed to them in the Limited
Partnership Agreement.  The Compensation Committee of the Board of Directors of
Och-Ziff Capital Management Group LLC (the “Compensation Committee”) has
approved the conditional awards of Class D Common Units described in Sections 1
and 2 of this Agreement.  

1. Grant of Class D Common Units to the Limited Partner.  The Partnership shall
conditionally issue to the Limited Partner 12,000,000 Class D Common Units (the
“Retention Bonus Units”) pursuant to and subject to the Plan on the Retention
Grant Date.  Upon such conditional issuance, the General Partner shall designate
the Retention Bonus Units as a new series of Class D Common Units pursuant to
the provisions of Section 3.1(f) of the Limited Partnership Agreement and the
General Partner shall cause the Limited Partner to be named as the holder of the
Retention Bonus Units in the books of the Partnership.  Upon issuance, the
portion of the Limited Partner's Capital Account balance attributable to the
Retention Bonus Units shall be $0 (zero dollars).  Upon issuance, the Retention
Bonus Units shall be designated as “Original Common Units” of the Limited
Partner (for purposes of the Limited Partnership Agreement) by the General
Partner and the rights, duties and obligations of the Limited Partner with
respect to the Retention Bonus Units under the Limited Partnership Agreement
shall, except to the extent modified by the terms of this Agreement, be the same
as those applicable thereunder to the Common Units he owns immediately prior to
the Retention Grant Date.

2. Additional Grant of Class D Common Units to the Limited Partner.  The
Partnership shall conditionally issue to the Limited Partner 7,000,000 Class D
Common Units (the “Additional Retention Bonus Units” and, together with the
Retention Bonus Units, the “Retention Units”) pursuant to and subject to the
Plan or a successor plan on the Additional Retention Grant Date; provided,
however, that, in order to be eligible to receive the Additional Retention Bonus
Units, the Limited Partner shall not have been subject to a Withdrawal or
Special Withdrawal on or prior to the Additional Retention Grant Date.  Upon
such conditional issuance, the General Partner shall designate the Additional
Retention Bonus Units as a new series of Class D Common Units pursuant to the
provisions of Section 3.1(f) of the Limited Partnership Agreement and the
General Partner shall cause the Limited Partner to be named as the holder of the
Additional Retention Bonus Units in the books of the Partnership.  Upon
issuance, the portion of the Limited Partner's Capital Account balance
attributable to the Additional Retention Bonus Units shall be $0 (zero
dollars).  Upon issuance, the Additional Retention Bonus Units shall be
designated as “Original Common Units” of the Limited Partner (for purposes of
the Limited Partnership Agreement) by the General Partner and the rights, duties
and obligations of the Limited Partner with respect to the Additional Retention
Bonus Units under the Limited Partnership Agreement shall, except to the extent
modified by the terms of this Agreement, be the same as those applicable
thereunder to the Retention Bonus Units.

3. Withdrawal, Vesting, Non-Compete, Tag-Along Rights and Drag-Along Rights
Provisions.

(a) Withdrawal and Vesting Provisions.  The following changes shall apply to the
provisions of Sections 2.13(g), 8.3(a)(ii) and 8.4(b) of the Limited Partnership
Agreement with respect to the Limited Partner and any Related Trusts and their
Retention Units:

(i) the Retention Units shall be treated as Class A Common Units under such
Sections of the Limited Partnership Agreement;

(ii) the consequences of any breach by the Limited Partner of any of the
covenants set forth in Section 2.13(b) of the Limited Partnership Agreement in
respect of the Retention Units shall be as set forth in Section 3(b)(ii) below;

 

--------------------------------------------------------------------------------

 

(iii) the Retention Bonus Units shall, subject to the other terms hereof,
conditionally vest in equal installments on each anniversary of January 1, 2013
for ten years, commencing on January 1, 2014 and ending on January 1, 2023;

(iv) the Additional Retention Bonus Units shall, subject to the other terms
hereof, conditionally vest in ten equal installments, with the first such
conditional vesting date being the Additional Retention Grant Date and the
remaining nine conditional vesting dates being each anniversary of January 1,
2014 for nine years, commencing on January 1, 2015 and ending on January 1,
2023; and

(v) After issuance, the Retention Units shall cease to vest in the event of a
Withdrawal prior to January 1, 2023.  In addition and notwithstanding the
foregoing vesting schedule, if, prior to January 1, 2023, the Limited Partner is
subject to a Withdrawal (i) for Cause pursuant to clause (A) of Section
8.3(a)(i) of the Limited Partnership Agreement (a “Withdrawal for Cause”) or
(ii) pursuant to clause (C) of Section 8.3(a)(i) of the Limited Partnership
Agreement (a “Resignation or Retirement”), then the Limited Partner and his
Related Trusts shall only be entitled to retain a number of their conditionally
vested Retention Units equal to the product of the Retention Percentage (as
defined below) and the number of Retention Units that had become conditionally
vested prior to such Withdrawal pursuant to this Section 3(a).  All Retention
Units that had become conditionally vested but which the Limited Partner and his
Related Trusts are not entitled to retain pursuant to the foregoing sentence
shall become unvested. The retention of any conditionally vested Retention Units
by the Limited Partner and his Related Trusts shall be subject to (i) the
Limited Partner complying in all respects with the Limited Partnership Agreement
including, without limitation, the restrictions regarding Confidentiality,
Intellectual Property, Non-Solicitation, Non-Disparagement, Non-Interference,
Short Selling, Hedging Transactions, and Compliance with Policies, set forth in
Sections 2.12, 2.13, 2.18, and 2.19 of the Limited Partnership Agreement, and
(ii) the Limited Partner executing and not revoking a general release agreement
in a form acceptable to the General Partner.  Upon a Withdrawal prior to January
1, 2023, all unvested Retention Units of the Limited Partner and his Related
Trusts shall be reallocated, as otherwise set forth in Section 8.3(a)(ii) of the
Limited Partnership Agreement.  If any conditionally vested Retention Units (or
any Class A Common Units acquired in respect thereof) are reallocated under this
Section 3(a) or Section 3(b)(ii) below, any such reallocated Common Units shall
remain conditionally vested. If the Limited Partner is subject to a Withdrawal
without Cause (other than a Resignation or Retirement), then the Limited Partner
and his Related Trusts shall be entitled to retain 100% of his conditionally
vested Retention Units. The “Retention Percentage” shall mean: (i) with respect
to a Withdrawal for Cause, 50% and (ii) with respect to a Resignation or
Retirement, 70%.

(b) Non-Competition Provisions.

(i) Non-Competition Covenant.  Notwithstanding any provisions of the Initial
Partner Agreement to the contrary, the Restricted Period with respect to the
Limited Partner shall, for purposes of Section 2.13(b) of the Limited
Partnership Agreement, conclude on the last day of the 24-month period
immediately following the date of the Limited Partner's Special Withdrawal or
Withdrawal.

(ii) Consequences of Breach.  The grants of Retention Units hereunder shall be
conditionally granted subject to the Limited Partner's compliance with the
covenants set forth in Section 2.13(b) of the Limited Partnership
Agreement.  Without limitation or contradiction of the foregoing, and in
addition to the applicability of Section 2.13(g) of the Limited Partnership
Agreement as described in Section 3(a) above, the Limited Partner agrees that it
would be impossible to compute the actual damages resulting from a breach of any
such covenants, and that the amounts set forth in this Section 3(b)(ii) are
reasonable and do not operate as a penalty, but are a genuine pre-estimate of
the anticipated loss that the Partnership and other members of the Och-Ziff
Group would suffer from any such covenants.  In the event the Limited Partner
breaches any such covenants, then the Limited Partner shall have failed to
satisfy the condition subsequent to the grants of Retention Units and the
Limited Partner agrees that:

(A) on or after the date of such breach, any Retention Units (or any Class A
Common Units acquired in respect thereof) received by the Limited Partner and
all allocations and distributions on such Common Units that would otherwise have
been received by the Limited Partner on or after the date of such breach shall
thereafter be reallocated from the Limited Partner in accordance with Section
2.13(g) of the Limited Partnership Agreement, provided that any such Class D
Common Units shall be treated as Class A Common Units thereunder;

(B) on or after the date of such breach, no allocations shall be made to the
Limited Partner's Capital Accounts and no distributions shall be made to the
Limited Partner in respect of any Retention Units (or any Class A Common Units
acquired in respect thereof);

(C) on or after the date of such breach, no Transfer (including any exchange
pursuant to the Exchange Agreement) of any Retention Units (or any Class A
Common Units acquired in respect thereof) of the Limited Partner shall be
permitted under any circumstances notwithstanding anything to the contrary in
any other agreement;

2

--------------------------------------------------------------------------------

 

(D) on or after the date of such breach, no sale, exchange, assignment, pledge,
hypothecation, bequeath, creation of an encumbrance, or any other transfer or
disposition of any kind may be made of any of the Class A Shares acquired by the
Limited Partner through an exchange pursuant to the Exchange Agreement of any
Class A Common Units acquired by the Limited Partner in respect of any Retention
Units (“Exchanged Class A Shares”); and

(E) on the Reallocation Date, the Limited Partner shall immediately:

(x)

pay to the Continuing Partners, in accordance with Section 2.13(g) of the
Limited Partnership Agreement, a lump-sum cash amount equal to the sum of: (i)
the total after-tax proceeds received by the Limited Partner for any Exchanged
Class A Shares that were transferred during the 24-month period prior to the
date of such breach; and (ii) any distributions received by the Limited Partner
during such 24-month period on Exchanged Class A Shares;

(y)

transfer any Exchanged Class A Shares held by the Limited Partner on and after
the date of such breach to the Continuing Partners in accordance with Section
2.13(g) of the Limited Partnership Agreement; and

(z)

pay to the Continuing Partners in accordance with Section 2.13(g) of the Limited
Partnership Agreement a lump-sum cash amount equal to the sum of: (i) the total
after-tax proceeds received by the Limited Partner for any Exchanged Class A
Shares that were transferred on or after the date of such breach; and (ii) all
distributions received by the Limited Partner on or after the date of such
breach on Exchanged Class A Shares.

(c) Tag-Along Rights.  Notwithstanding the provisions of Section 8.5 of the
Limited Partnership Agreement and the related definitions in Section 1.1 of the
Limited Partnership Agreement, with respect to any Tag-Along Offer that:

(i) is for 50% or less of the Class A Shares and Common Units, then, for
purposes of applying Section 8.5 of the Limited Partnership Agreement with
respect to such Tag-Along Offer and calculating the number of each Potential
Tag-Along Seller's Common Units that may participate in such Tag-Along Sale
pursuant to the definition of “Tag-Along Securities,” only 10% of the unvested
Class A Common Units owned by the Limited Partner and any Related Trusts at the
time of such calculation that were acquired in respect of the Retention Units
shall be taken into account (in addition to all unvested Class A Common Units
not acquired in respect of Retention Units and all vested Class A Common Units
that they own at such time).

(ii) is for more than 50% of the Class A Shares and Common Units, then, at the
option of the Tag-Along Purchaser, (A) all of the vested and unvested Class A
Common Units of the Limited Partner and any Related Trusts shall be taken into
account for all purposes of the definition of “Tag-Along Securities” and the
application of Section 8.5 of the Limited Partnership Agreement with respect to
such Tag-Along Sale or (B) all such Class A Common Units other than any unvested
Class A Common Units of the Limited Partner and any Related Trusts that were
acquired in respect of the Retention Units shall be taken into account for all
purposes of the definition of “Tag-Along Securities” and the application of
Section 8.5 of the Limited Partnership Agreement and the Limited Partner shall
be entitled to a position in the successor entity that is, in the good faith
determination of the General Partner and the Limited Partner, substantially
similar to his position with the Och-Ziff Group including, without limitation,
in respect of ownership (including substantially similar economic rights with
respect to ownership of the successor entity as described herein), vesting,
responsibilities and title; and the terms of the Limited Partner’s position with
such successor entity shall be adjusted so that the terms and conditions of such
position, including the opportunity for the Limited Partner to receive annual
distributions or other compensation from the successor entity, provide the
Limited Partner with a substantially similar opportunity to receive the annual
distributions or compensation that the Limited Partner had received in the prior
year in respect of his ownership; provided that the Limited Partner acknowledges
that there can be no assurances that he will receive any specified level of
distributions or other compensation in respect of such ownership; provided,
further, however, that in the event that the Tag-Along Purchaser requires the
other Individual Limited Partners to enter into employment contracts or other
agreements extending beyond January 1, 2023 as a condition to the Tag-Along
Sale, the application of the foregoing provisions of this Section 3(c)(ii) shall
be conditional upon the Limited Partner entering into an employment contract or
other agreement with terms that are, in the good faith determination of the
General Partner, substantially similar to those executed by other Individual
Limited Partners except as provided for above.

(d) Drag-Along Rights Provisions.  Notwithstanding the provisions of Section 8.6
of the Limited Partnership Agreement and the related definitions in Section 1.1
of the Limited Partnership Agreement, with respect to any proposed Drag-Along
Sale, at the option of the General Partner, (A) all of the vested and unvested
Common Units of the Limited Partner and any Related Trusts shall be included for
all purposes of the definition of “Drag-Along Securities” and the application of
Section 8.6 of the Limited Partnership Agreement; or (B) all such Common Units
other than any unvested Retention Units (or any unvested Class A Common Units
acquired in respect thereof) shall be included for all purposes of the
definition of “Drag-Along Securities” and the application of Section 8.6 of the
Limited Partnership Agreement and the Limited Partner shall be entitled to a
position in the successor entity that is, in the good faith determination of the
General Partner and the Limited Partner, substantially similar to his position
with the Och-Ziff Group including, without limitation, in respect of ownership
(including substantially similar economic rights with respect to ownership of
the successor entity as described herein), vesting, responsibilities and title;
and the terms of the Limited Partner’s

3

--------------------------------------------------------------------------------

 

position with such successor entity shall be adjusted so that the terms and
conditions of such position, including the opportunity for the Limited Partner
to receive annual distributions or other compensation from the successor entity,
provide the Limited Partner with a substantially similar opportunity to receive
the annual distributions or compensation that the Limited Partner had received
in the prior year in respect of his ownership; provided that the Limited Partner
acknowledges that there can be no assurances that he will receive any specified
level of distributions or other compensation in respect of such ownership;
provided, further, however, that in the event that the Drag-Along Purchaser
requires the other Individual Limited Partners to enter into employment
contracts or other agreements extending beyond January 1, 2023 as a condition to
the Drag-Along Sale, the application of the foregoing provisions of this Section
3(d) shall be conditional upon the Limited Partner entering into an employment
contract or other agreement with terms that are, in the good faith determination
of the General Partner, substantially similar to those executed by other
Individual Limited Partners except as provided for above.

(e) Cross-References.  References in the Limited Partnership Agreement to
Sections thereof (including Sections 2.13(b), 2.13(g), 8.3(a), 8.4(b), 8.5 and
8.6) (as modified by the Existing Partner Agreements, if applicable) that are
modified by this Agreement shall be deemed to refer to such Sections as modified
hereby.

(f) Minimum Retention Requirements.  Notwithstanding any provisions of the
Limited Partnership Agreement, any Existing Partner Agreement or this Agreement
to the contrary, prior to January 1, 2023, neither you nor your Related Trusts
shall be permitted to Transfer any Retention Units unless, following the date of
such Transfer, you and your Related Trusts continue to hold in the aggregate at
least 70% of the Retention Units that have conditionally vested on or before the
date of such Transfer (without regard to dispositions, other than dispositions
pursuant to Sections 8.5 or 8.6 of the Limited Partnership Agreement (as amended
by Sections 3(c) and 3(d) above)).

4. Distributions.  Notwithstanding any provisions of the Limited Partnership
Agreement to the contrary, the Limited Partner shall only be entitled to receive
distributions from the Partnership (i) in respect of his Retention Bonus Units
beginning with distributions with respect to the income earned by the
Partnership in the first quarter of 2013 and (ii) in respect of his Additional
Retention Bonus Units beginning with distributions with respect to the income
earned by the Partnership in the first quarter of 2014, in each case that are
equivalent to those generally distributable to the Partners of the Partnership
in respect of their Common Units.

5. Compensation Clawback Policy.  As a highly regulated, global alternative
asset management firm, Och-Ziff has had a long-standing commitment to ensure
that its partners, officers and employees adhere to the highest professional and
personal standards.  Och-Ziff has long held that under current law fraud,
misconduct and malfeasance by any of its partners, officers and employees that
leads to a restatement of Och-Ziff's financial results or other fraud or
malfeasance committed by the Limited Partner could subject such individuals to a
disgorgement of prior compensation and, in light of the highly regulated nature
of Och-Ziff's business, that the Compensation Committee would likely pursue such
remedy, among others, where appropriate based on the facts and circumstances
surrounding the restatement and existing laws.  The Compensation Committee will
amend its clawback policy, as needed, to the extent that the United States
Securities and Exchange Commission adopts the final implementing rules regarding
compensation clawbacks mandated by the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010.

6. Registration Rights.   The parties hereto acknowledge that the Limited
Partner is a Covered Person (as defined in the Registration Rights Agreement)
and agree that, upon his Retention Units becoming Registrable Securities (as
defined in the Registration Rights Agreement), the Limited Partner shall be
entitled to the same rights and preferences granted under the Registration
Rights Agreement to all Covered Persons in respect of their Registrable
Securities.

7. Acknowledgment.  The Limited Partner acknowledges that he has been given the
opportunity to ask questions of the Partnership and has consulted with counsel
concerning this Agreement to the extent the Limited Partner deems necessary in
order to be fully informed with respect thereto.

8. Miscellaneous.

(a) Any notice required or permitted under this Agreement shall be given in
accordance with Section 10.10 of the Limited Partnership Agreement.

(b) Except as specifically provided herein, this Agreement cannot be amended or
modified except by a writing signed by both parties hereto.  Daniel S. Och (or,
following the death, Disability or Withdrawal of Daniel S. Och, the Partner
Management Committee) in his (or their) sole discretion may amend the provisions
of this Agreement relating to the Retention Units or the terms of any Existing
Partner Agreements, in whole or in part, at any time, if he (or they) determine
in his (or their) sole discretion that the adoption of any such amendments are
necessary or desirable to comply with applicable law; provided, however, that,
if any such amendment would require the approval of the Compensation Committee,
then any such determinations or amendments shall be made by the Compensation
Committee in its sole discretion, based on recommendations from Daniel S. Och
(or, following the death, Disability or Withdrawal of Daniel S. Och, the Partner
Management Committee).

(c) This Agreement and any amendment hereto made in accordance with Section 8(b)
hereof shall be binding as to executors, administrators, estates, heirs and
legal successors, or nominees or representatives, of the Limited Partner, and
may be executed in several counterparts with the same effect as if the parties
executing the several counterparts had all executed one counterpart.

4

--------------------------------------------------------------------------------

 

(d) If any provision of this Agreement shall be deemed invalid or unenforceable
as written, it shall be construed, to the greatest extent possible, in a manner
which shall render it valid and enforceable, and any limitations on the scope or
duration of any such provision necessary to make it valid and enforceable shall
be deemed to be part thereof, and no invalidity or unenforceability of any
provision shall affect any other portion of this Agreement unless the provision
deemed to be so invalid or unenforceable is a material element of this
Agreement, taken as a whole.

(e) The failure by any party hereto to enforce at any time any provision of this
Agreement, or to require at any time performance by any party hereto of any
provision hereof, shall in no way be construed as a waiver of such provision,
nor in any way affect the validity of this Agreement or any part hereof, or the
right of any party hereto thereafter to enforce each and every such provision in
accordance with its terms.

(f) This Agreement amends the Limited Partnership Agreement and the Existing
Partner Agreements to the extent specifically provided herein.  The Limited
Partner acknowledges and agrees that, in the event of any conflict with respect
to the rights and obligations of the Limited Partner between (i) the terms of
the Limited Partnership Agreement and the Existing Partner Agreements and (ii)
the terms of this Agreement, the terms of this Agreement shall control.  Except
as specifically provided herein, this Agreement shall not otherwise affect any
of the terms of the Limited Partnership Agreement or the Existing Partner
Agreements.

(g) Any remedies provided for in this Agreement shall be cumulative in nature
and shall be in addition to any other remedies whatsoever (whether by operation
of law, equity, contract or otherwise) which any party may otherwise have.

 

 

 

5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Partner Agreement is executed and delivered as of the
date first written above by the undersigned, and the undersigned do hereby agree
to be bound by the terms and provisions set forth in this Partner Agreement.

 

GENERAL PARTNER:

 

OCH-ZIFF HOLDING CORPORATION,

a Delaware corporation

 

By:

 

/s/ Joel M. Frank

Name:

 

Joel M. Frank

Title:

 

Chief Financial Officer

 

THE LIMITED PARTNER:

 

/s/ James Levin

Name: James Levin

 

6